Case 2:18-cv-03579-AB-JC Document 72-5 Filed 05/05/20 Page 1 of 11 Page ID #:968




                        EXHIBIT B
Case 2:18-cv-03579-AB-JC Document 72-5 Filed 05/05/20 Page 2 of 11 Page ID #:969




    1                       UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
    2
                                      WESTERN DIVISION
    3
        STEAMFITTERS LOCAL 449 PENSION
    4   PLAN, Individually and on Behalf of all
        Others Similarly Situated,                    Case No. 2:18-cv-03579 AB (JCx)
    5                                                 CLASS ACTION
                                  Plaintiff,
    6
                     vs.
    7
        MOLINA HEALTHCARE, INC., J.
    8   MARIO MOLINA, JOHN C. MOLINA,
        TERRY P. BAYER and RICK HOPFER,
    9
                                  Defendants.
  10
  11
  12                   [PROPOSED] FINAL ORDER AND JUDGMENT
  13
  14          WHEREAS:
  15          A.     As of May 5, 2020, Court-appointed Lead Plaintiff Steamfitters Local
  16    449 Pension Plan (“Steamfitters” or “Lead Plaintiff”), individually and on behalf
  17    of all other members of the Settlement Class, on the one hand, and Molina
  18    Healthcare, Inc. (“Molina” or the “Company”), J. Mario Molina, John C. Molina,
  19    Terry P. Bayer, and Rick Hopfer (collectively, “Defendants”), on the other, entered
  20    into a Stipulation and Agreement of Settlement (the “Settlement Agreement”) in
  21    the above-titled litigation (the “Action”);
  22          B.     Pursuant to the Order Granting Preliminary Approval of Class Action
  23    Settlement, Approving Form and Manner of Notice, and Setting Date for Hearing
  24    on Final Approval of Settlement, entered on                     , 2020 (the
  25    “Preliminary Approval Order”), the Court scheduled a hearing for
  26          , 2020, at ___:___ ___.m. (the “Settlement Hearing”) to, among other things:
  27    (i) determine whether the proposed Settlement of the Action on the terms and
  28    conditions provided in the Settlement Agreement is fair, reasonable, and adequate
Case 2:18-cv-03579-AB-JC Document 72-5 Filed 05/05/20 Page 3 of 11 Page ID #:970




    1   and should be approved by the Court; (ii) determine whether a judgment as
    2   provided for in the Settlement Agreement should be entered; and (iii) rule on Lead
    3   Counsel’s Fee and Expense Application;
    4         C.      The Court ordered that the Notice of Pendency of Class Action,
    5   Proposed Settlement, and Motion for Attorneys’ Fees and Expenses (“Notice”) and
    6   a Proof of Claim and Release form (“Claim Form”), substantially in the forms
    7   annexed to the Preliminary Approval Order as Exhibits 1 and 2, respectively, be
    8   mailed by first-class mail, postage prepaid, on or before ten (10) business days
    9   after the date of entry of the Preliminary Approval Order (“Notice Date”) to all
  10    potential Settlement Class Members who could be identified through reasonable
  11    effort, and that a Summary Notice of Pendency of Class Action, Proposed
  12    Settlement, and Motion for Attorneys’ Fees and Expenses (“Summary Notice”),
  13    substantially in the form annexed to the Preliminary Approval Order as Exhibit 3,
  14    be published in Investor’s Business Daily and transmitted over PR Newswire
  15    within fourteen (14) calendar days of the Notice Date;
  16          D.      The Notice and the Summary Notice advised potential Settlement
  17    Class Members of the date, time, place, and purpose of the Settlement Hearing, and
  18    further advised that any objections to the proposed Settlement were required to be
  19    filed with the Court and served on counsel for the Parties such that they were
  20    received by                     , 2020;
  21          E.      The provisions of the Preliminary Approval Order as to notice were
  22    complied with;
  23          F.      On                       , 2020, Lead Plaintiff filed a motion for final
  24    approval of the Settlement, as set forth in the Preliminary Approval Order. The
  25    Settlement Hearing was duly held before this Court on                            ,
  26    2020, at which time all interested Persons were afforded the opportunity to be
  27    heard; and
  28
                                              2
Case 2:18-cv-03579-AB-JC Document 72-5 Filed 05/05/20 Page 4 of 11 Page ID #:971




    1         G.     This Court has duly considered Lead Plaintiff’s motion, the affidavits,
    2   declarations, memoranda of law submitted in support thereof, the Settlement
    3   Agreement, and all of the submissions and arguments presented with respect to the
    4   proposed Settlement;
    5         NOW, THEREFORE, after due deliberation, IT IS ORDERED,
    6   ADJUDGED AND DECREED that:
    7         1.     This Judgment incorporates and makes a part hereof: (i) the
    8   Settlement Agreement filed with the Court on May 5, 2020; and (ii) the Notice,
    9   which was filed with the Court on                          , 2020. Capitalized terms
  10    not defined in this Judgment shall have the meaning set forth in the Settlement
  11    Agreement.
  12          2.     This Court has jurisdiction over the subject matter of the Action and
  13    over all parties to the Action, including all Settlement Class Members.
  14          3.     The Court hereby reaffirms its determinations in the Preliminary
  15    Approval Order and finally certifies, for purposes of the Settlement only, pursuant
  16    to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure, the Settlement
  17    Class of: All persons and entities that purchased or otherwise acquired Molina
  18    publicly traded common stock during the period from October 31, 2014 through
  19    August 2, 2017, inclusive, and were damaged thereby. Excluded from the
  20    Settlement Class are: (i) the Defendants; (ii) the present and former officers and
  21    directors of the Company; (iii) the Company’s subsidiaries and affiliates; (iv) the
  22    Company’s employee retirement and benefit plan(s) and their participants or
  23    beneficiaries, to the extent they made purchases through such plan(s); (v) members
  24    of the immediate families of the Individual Defendants; (vi) any entity in which
  25    any Defendant has or had a controlling interest; and (vii) the legal representatives,
  26    heirs, successors, and assigns of any such excluded party. Also excluded from the
  27    Settlement Class are those Persons who have timely and validly sought exclusion
  28
                                               3
Case 2:18-cv-03579-AB-JC Document 72-5 Filed 05/05/20 Page 5 of 11 Page ID #:972




    1   from the Settlement Class and are listed on Exhibit A annexed hereto as having
    2   submitted a request for exclusion allowed by the Court.
    3         4.     Pursuant to Fed. R. Civ. P. 23, and for purposes of the Settlement
    4   only, the Court hereby reaffirms its determinations in the Preliminary Approval
    5   Order and finally certifies Lead Plaintiff as Class Representative for the Settlement
    6   Class; finally appoints the law firm of Labaton Sucharow LLP as Class Counsel for
    7   the Settlement Class; and finally appoints the law firm of Glancy Prongay &
    8   Murray LLP as Liaison Counsel for the Settlement Class.
    9         5.     The Court finds that the mailing and publication of the Notice,
  10    Summary Notice, and Claim Form: (i) complied with the Preliminary Approval
  11    Order; (ii) constituted the best notice practicable under the circumstances; (iii)
  12    constituted notice that was reasonably calculated to apprise Settlement Class
  13    Members of the effect of the Settlement, the proposed Plan of Allocation, Lead
  14    Counsel’s request for an award of attorney’s fees and payment of litigation
  15    expenses incurred in connection with the prosecution of the Action, Settlement
  16    Class Members’ right to object or seek exclusion from the Settlement Class, and
  17    their right to appear at the Settlement Hearing; (iv) constituted due, adequate, and
  18    sufficient notice to all Persons entitled to receive notice of the proposed
  19    Settlement; and (v) satisfied the notice requirements of Fed. R. Civ. P. 23, the
  20    United States Constitution (including the Due Process Clause), and Section
  21    21D(a)(7) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(7), as
  22    amended by the Private Securities Litigation Reform Act of 1995.
  23          6.     [There have been no objections to the Settlement.]
  24          7.     In light of the benefits to the Settlement Class, the complexity,
  25    expense and possible duration of further litigation against Defendants, the risks of
  26    establishing liability and damages, and the costs of continued litigation, the Court
  27    hereby fully and finally approves the Settlement as set forth in the Settlement
  28    Agreement in all respects, and finds that the Settlement is, in all respects, fair,
                                               4
Case 2:18-cv-03579-AB-JC Document 72-5 Filed 05/05/20 Page 6 of 11 Page ID #:973




    1   reasonable and adequate, and in the best interests of Lead Plaintiff and the
    2   Settlement Class, having considered and found that: (a) Lead Plaintiff and Lead
    3   Counsel have adequately represented the Settlement Class; (b) the proposal was
    4   negotiated at arm’s-length; (c) the relief provided for the Settlement Class is
    5   adequate, having taken into account (i) the costs, risks, and delay of trial and
    6   appeal; (ii) the effectiveness of any proposed method of distributing relief to the
    7   Settlement Class, including the method of processing Settlement Class Member
    8   claims; (iii) the terms of any proposed award of attorneys’ fees, including timing of
    9   payment; and (iv) any agreement required to be identified under Fed. R. Civ. P.
  10    23(e)(3); and (d) the proposed Plan of Allocation treats Settlement Class Members
  11    equitably relative to each other.
  12             8.    The Settlement shall be consummated in accordance with the terms
  13    and provisions of the Settlement Agreement.
  14             9.    The Amended Class Action Complaint for Violation of the Federal
  15    Securities Laws, filed on October 5, 2018 (the “Complaint”) is dismissed in its
  16    entirety, with prejudice, and without costs to any Party, except as otherwise
  17    provided in the Settlement Agreement.
  18             10.   The Court finds that during the course of the Action, the Parties and
  19    their respective counsel at all times complied with the requirements of Fed. R. Civ.
  20    P. 11.
  21             11.   Upon the Effective Date, Lead Plaintiff and each and every other
  22    Settlement Class Member, on behalf of themselves and each of their respective
  23    heirs, executors, trustees, administrators, predecessors, successors, and assigns, in
  24    their capacities as such, shall be deemed to have fully, finally, and forever waived,
  25    released, discharged, and dismissed each and every one of the Released Claims
  26    against each and every one of the Released Defendant Parties and shall forever be
  27    barred and enjoined from commencing, instituting, prosecuting, or maintaining any
  28
                                                5
Case 2:18-cv-03579-AB-JC Document 72-5 Filed 05/05/20 Page 7 of 11 Page ID #:974




    1   and all of the Released Claims against any and all of the Released Defendant
    2   Parties.
    3         12.     Upon the Effective Date, Defendants, on behalf of themselves and
    4   each of their respective heirs, executors, trustees, administrators, predecessors,
    5   successors, and assigns, in their capacities as such, shall be deemed to have fully,
    6   finally, and forever waived, released, discharged, and dismissed each and every
    7   one of the Released Defendants’ Claims against each and every one of the
    8   Released Plaintiff Parties and shall forever be barred and enjoined from
    9   commencing, instituting, prosecuting, or maintaining any and all of the Released
  10    Defendants’ Claims against any and all of the Released Plaintiff Parties.
  11          13.     Each Settlement Class Member, whether or not such Settlement Class
  12    Member executes and delivers a Claim Form, is bound by this Judgment,
  13    including, without limitation, the release of claims as set forth in the Settlement
  14    Agreement.
  15          14.     This Judgment and the Settlement Agreement, whether or not
  16    consummated, and any discussion, negotiation, proceeding, or agreement relating
  17    to the Settlement Agreement, the Settlement, and any matter arising in connection
  18    with settlement discussions or negotiations, proceedings, or agreements, shall not
  19    be offered or received against or to the prejudice of the Parties or their respective
  20    counsel, for any purpose other than in an action to enforce the terms hereof, and in
  21    particular:
  22                  (a)   do not constitute, and shall not be offered or received against or
  23    to the prejudice of Defendants as evidence of, or construed as, or deemed to be
  24    evidence of any presumption, concession, or admission by Defendants with respect
  25    to the truth of any allegation by Lead Plaintiff and the Settlement Class, or the
  26    validity of any claim that has been or could have been asserted in the Action or in
  27    any litigation, including but not limited to the Released Claims, or of any liability,
  28
                                               6
Case 2:18-cv-03579-AB-JC Document 72-5 Filed 05/05/20 Page 8 of 11 Page ID #:975




    1   damages, negligence, fault, or wrongdoing of Defendants or any person or entity
    2   whatsoever;
    3                 (b)   do not constitute, and shall not be offered or received against or
    4   to the prejudice of Defendants as evidence of a presumption, concession, or
    5   admission of any fault, misrepresentation, or omission with respect to any
    6   statement or written document approved or made by Defendants, or against or to
    7   the prejudice of Lead Plaintiff, or any other member of the Settlement Class as
    8   evidence of any infirmity in the claims of Lead Plaintiff, or the other members of
    9   the Settlement Class;
  10                  (c)   do not constitute, and shall not be offered or received against or
  11    to the prejudice of Defendants, Lead Plaintiff, any other member of the Settlement
  12    Class, or their respective counsel, as evidence of a presumption, concession, or
  13    admission with respect to any liability, damages, negligence, fault, infirmity, or
  14    wrongdoing, or in any way referred to for any other reason against or to the
  15    prejudice of any of the Defendants, Lead Plaintiff, other members of the
  16    Settlement Class, or their respective counsel, in any other civil, criminal, or
  17    administrative action or proceeding, other than such proceedings as may be
  18    necessary to effectuate the provisions of the Settlement Agreement;
  19                  (d)   do not constitute, and shall not be construed against
  20    Defendants, Lead Plaintiff, or any other member of the Settlement Class, as an
  21    admission or concession that the consideration to be given hereunder represents the
  22    amount that could be or would have been recovered after trial; and
  23                  (e)   do not constitute, and shall not be construed as or received in
  24    evidence as an admission, concession, or presumption against Lead Plaintiff, or
  25    any other member of the Settlement Class that any of their claims are without merit
  26    or infirm or that damages recoverable under the Complaint would not have
  27    exceeded the Settlement Amount.
  28
                                               7
Case 2:18-cv-03579-AB-JC Document 72-5 Filed 05/05/20 Page 9 of 11 Page ID #:976




    1         15.    Notwithstanding the foregoing, any of the Parties may file or refer to
    2   this Judgment, the Settlement Agreement, and/or any Claim Form: (i) to effectuate
    3   the liability protections granted hereunder, including without limitation to support
    4   a defense or counterclaim based on principles of res judicata, collateral estoppel,
    5   release, good-faith settlement, judgment bar or reduction, or any theory of claim
    6   preclusion or issue preclusion or similar defense or counterclaim; (ii) to enforce
    7   any applicable insurance policies and any agreements relating thereto; or (iii) to
    8   enforce the terms of the Settlement Agreement and/or this Judgment.
    9         16.    The administration of the Settlement, and the decision of all disputed
  10    questions of law and fact with respect to the validity of any claim or right of any
  11    Person to participate in the distribution of the Net Settlement Fund, shall remain
  12    under the authority of this Court.
  13          17.    In the event that the Settlement does not become effective in
  14    accordance with the terms of the Settlement Agreement, then this Judgment shall
  15    be rendered null and void to the extent provided by and in accordance with the
  16    Settlement Agreement and shall be vacated, and in such event, all orders entered
  17    and releases delivered in connection herewith shall be null and void to the extent
  18    provided by and in accordance with the Settlement Agreement.
  19          18.    Without further order of the Court, the Parties may agree to
  20    reasonable extensions of time to carry out any of the provisions of the Settlement
  21    Agreement.
  22          19.    The Parties are hereby directed to consummate the Settlement
  23    Agreement and to perform its terms.
  24          20.    A separate order shall be entered regarding Lead Counsel’s
  25    application for attorneys’ fees and payment of expenses as allowed by the Court.
  26    A separate order shall be entered regarding the proposed Plan of Allocation for the
  27    Net Settlement Fund. Such orders shall in no way disturb or affect this Judgment
  28    and shall be considered separate from this Judgment.
                                             8
Case 2:18-cv-03579-AB-JC Document 72-5 Filed 05/05/20 Page 10 of 11 Page ID #:977




    1         21.    Without affecting the finality of this Judgment in any way, this Court
    2   hereby retains continuing jurisdiction over: (i) implementation of the Settlement;
    3   (ii) the allowance, disallowance or adjustment of any Settlement Class Member’s
    4   claim on equitable grounds; (iii) disposition of the Settlement Fund; (iv) any
    5   applications for attorneys’ fees, costs, interest and payment of expenses in the
    6   Action; (v) all parties for the purpose of construing, enforcing and administering
    7   the Settlement and this Judgment; and (vi) other matters related or ancillary to the
    8   foregoing. There is no just reason for delay in the entry of this Judgment and
    9   immediate entry by the Clerk of the Court is expressly directed.
   10
   11   Dated: __________________, 2020.

   12
   13                                          HON. ANDRÉ BIROTTE JR.
                                               UNITED STATES DISTRICT JUDGE
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               9
Case 2:18-cv-03579-AB-JC Document 72-5 Filed 05/05/20 Page 11 of 11 Page ID #:978




    1                                   EXHIBIT A
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                          10
